DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant's arguments filed 4/14/21 have been fully considered but they are not persuasive. Applicant argues that Dua does not form a unitary knit construction while at the molding surface as it is cut into portions prior to the heat fusion step and there would be no need for the masking step of Kilgore since the entirety of the cut sections are to be fused and no section capable of being fused is placed on the upper. However, applicant ignores key disclosures in Dua. The entire upper on the last can also be formed of the first and 2nd yarns making a unitary knit structure [0055, 0056] containing the 3 zones as the concentrations of the fusible yarn is varied throughout the upper [0060-0061] and is selectively heated [0060-0061] thus, the masking in order to allow for precise heating of Kilgore would still be advantageous. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 23-26, 28, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Dua (US 2004/0118018) in view of Kilgore (US 2015/0282565).
As to claim 1, Dua a process for manufacturing a knit article, comprising: providing a knit textile comprising a first yarn and a second yarn in a unitary knit construction wherein the yarns are knitted together and the first yarn is at least partially inlaid into the knit structure such that the first, 2nd, and third zones would be in the unitary knit structure [0050, 0051, 0054-0056, 0059-0061], the first yarn comprising a low processing temperature polymeric composition comprising one or more first thermoplastic polymers [0046] phrased as the yarns made of the fusible strands, the second yarn comprising a high processing m of the low processing temperature polymeric composition and below at least one of: 1) a creep relaxation temperature Tr; 2) a heat deflection temperature Thd; or 3) a Vicat softening temperature Tvs of the high processing temperature polymeric composition as the neutral strands are non melting and unaffected by the temperature [0059]. 
Dua teaches that the heat may be contained only to select areas that the designer desires to be fused [0060], but does not explicitly state that any area is masked.
Kilgore teaches a method of making footwear from knitted materials [Abstract] wherein heat is applied to select areas of the knit textile by utilizing a heated mask to transmit heat or an insulating mask to prevent heat from be applied to a particular area [0035, 0108]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Dua and masked an area, as suggested by Kilgore, in order to apply heat to a particular area. 
As to claim 2, Dua teaches that the heat may be contained only to select areas that the designer desires to be fused [0060], but does not explicitly state masking the first area comprises masking the third zone.  
Kilgore teaches a method of making footwear from knitted materials [Abstract] wherein heat is applied to select areas of the knit textile by utilizing a heated mask to transmit heat or an insulating mask to prevent heat from be applied to a particular area [0035, 0108]. It would have 
As to claim 3, Dua teaches that the heat may be contained only to select areas that the designer desires to be fused [0060], but does not explicitly state masking the first area comprises masking the second zone.  
Kilgore teaches a method of making footwear from knitted materials [Abstract] wherein heat is applied to select areas of the knit textile by utilizing a heated mask to transmit heat or an insulating mask to prevent heat from be applied to a particular area [0035, 0108]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Dua and masked the 2nd zone containing the fusible yarn, as suggested by Kilgore, in order to apply heat to a particular area. 
As to claim 4, Dua teaches that the heat may be contained only to select areas that the designer desires to be fused [0060], but does not explicitly state masking the first area comprises masking the first zone.
Kilgore teaches a method of making footwear from knitted materials [Abstract] wherein heat is applied to select areas of the knit textile by utilizing a heated mask to transmit heat or an insulating mask to prevent heat from be applied to a particular area [0035, 0108]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Dua and masked the first zone with the insulative mask containing the fusible yarn, as suggested by Kilgore, in order to apply heat to a particular area.
As to claim 5, Dua teaches that the heat may be contained only to select areas that the designer desires to be fused [0060], but does not explicitly state masking the first area comprises masking the first yarn.  
Kilgore teaches a method of making footwear from knitted materials [Abstract] wherein heat is applied to select areas of the knit textile by utilizing a heated mask to transmit heat or an insulating mask to prevent heat from be applied to a particular area [0035, 0108]. It would have 
As to claim 6, Dua discloses comprises heating the second yarn by generalized heating [0061]. Dua does not explicitly state masking a portion of the textile. 
Kilgore teaches a method of making footwear from knitted materials [Abstract] wherein heat is applied to select areas of the knit textile by utilizing a heated mask to transmit heat or an insulating mask to prevent heat from be applied to a particular area [0035, 0108]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Dua and masked an area, as suggested by Kilgore, in order to apply heat to a particular area. 
As to claim 7, Dua teaches the second area is substantially free of the first yarn [0056, 0057, 0059, 0060, 0051].
As to claim 8, the combination of Dua and Kilgore disclose masking as explained above and Dua discloses steaming [0059, 0060, 0066].  
As to claim 9, Dua teaches the knit textile forms at least part of an upper for an article of footwear; and wherein the third zone forms at least part of at least one of a midfoot area, a heel area, and a toe-box area (132-136) [Fig 1, 0039-0043].  
As to claim 10, Dua teaches the second zone forms at least part of at least one of a sole perimeter area, the heel area, the toe-box area, and the midfoot area [Fig 1, 0039-0043].  
As to claim 11, Dua teaches the first zone forms at least part of at least one of the heel area, the midfoot area, a ground-facing outsole area, a forefoot opening area and an ankle collar area (131) [0037].
As to claim 23, Dua teaches the one or more first thermoplastic polymers of the first yarn include one or more thermoplastic polymers selected from the group consisting of polyesters, polyethers, polyamides, polyurethanes and polyolefins [0046].  
As to claim 24, Dua teaches the one or more first thermoplastic polymers comprises a thermoplastic polyamide or a thermoplastic polyurethane, and the first low processing temperature m of about 80 degrees centrigrade to about 135 degrees centrigrade [0046].
As to claim 25, Dua teaches the low processing temperature polymeric composition exhibits a melting temperature Tm that is from 80 degrees centigrade to 135 degrees centrigrade [0046].
As to claim 26, Dua teaches the high processing temperature polymeric composition exhibits a melting temperature Tm of greater than 140 degrees centrigrade, as these yarns made of neutral strands don’t melt and the meltable strands can have a melting temperature as high as 150 C [0046, 0051].  
As to claim 28, Dua teaches the knit textile is a component of an article of footwear, a component of an article of apparel, or is a component of an article of sporting equipment [Abstract, 0002, 0004].  
As to claim 29, Dua teaches the knit textile is a component of an article of footwear [Abstract].
Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Dua (US 2004/0118018) in view of Kilgore (US 2015/0282565), as applied to claims 1-11, 23-26, 28, 29 above, and in further view of Manz (US 2016/0286898).
As to claim 22, Dua does not explicitly state a tenacity of about 1 gram/denier to about 5 grams/denier, or exhibits an elongation of less than about 130 percent, or exhibits a shrinkage of less than about 60 percent, or any combination thereof.
Manz teaches a shoe upper for sports shoes [Abstract]. The fiber used for the upper has an elongation of around 3.5% as it provides support and doesn’t exhibit deleterious stretchability that results in increased waste [0057, 0058, 0080, 0093, 0185, 0005]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Dua and used a fiber to have an elongation of around 3.5%, as suggested by Manz, as this elongation provides support and doesn’t exhibit deleterious stretchability that results in increased waste.
Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Dua (US 2004/0118018) in view of Kilgore (US 2015/0282565), as applied to claims 1-11, 23-26, 28, 29 above, and in further view of Dua (US 2015/0320136) referred to as 136.
As to 27, Dua does not explicitly state a second yarn is a package dyed polyester yarn, though notes that polyester is commonly used as yarn material [0005] and cotton can be used as the 2nd yarn in particular [0051].
136 teaches a method of manufacturing footwear wherein package dyed [0007] cotton or polyester [0046, 0048] in order provide the desired color [0055, 0056, 0061] with desired stretch [0046, 0048]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Dua and simply substituted in package dyed polyester as the 2nd yarn, as suggested by 136, as this provided the desired stretch and color. 
Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Dua (US 2004/0118018) in view of Kilgore (US 2015/0282565), as applied to claims 1-11, 23-26, 28, 29 above, and in further view of Ohigashi (US 4594283) and Sayed (Stock, Top and Yarn Dyeing).
As to 27, Dua does not explicitly state a second yarn is a package dyed polyester yarn.
Ohigashi teaches footwear material that is made of dyed polyester fibers [Abstract, col 6 line 58-68, col 8 line 5-15]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Dua and simply substituted in dyed polyester as the 2nd yarn, as suggested by Ohigashi, as this had proven successful as shoe making material. 
Sayed teaches various methods of dyeing yarns and notes that packet dyeing phrased as stock dyeing is noted to have deep color penetration and is the most effective dyeing method. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Dua and had the yarn be package dyed, as suggested by Sayed, as this method had proven efficient and had deep color penetration. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARMAND MELENDEZ/Examiner, Art Unit 1742